 Fill in this information to identify your case and this filing:

 Debtor 1                    Floyd Dustin Bowie, III
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      EASTERN DISTRICT OF WISCONSIN

 Case number            17-28664                                                                                                                                 Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        2616-2618 W. Clybourn St                                                       Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Milwaukee                         WI        53233-0000                         Land                                       entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                                 $54,000.00                 $27,000.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              Homestead / Rental Property
        Milwaukee                                                                      Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                This is Duplex - 2616 is an adult family home operated under the name
                                                                                Housing Matters, LLC.
                                                                                Upstairs in 2618 there is a tenant.
                                                                                Fair Market Value based on 2016 Milwaukee Property Tax Bill.
                                                                                Mr. Bowie owes the home with father - has a one-half interest.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy

                                        Case 17-28664-beh                              Doc 43           Filed 04/04/19            Page 1 of 12
 Debtor 1        Floyd Dustin Bowie, III                                                                                Case number (if known)          17-28664

       If you own or have more than one, list here:
 1.2                                                                   What is the property? Check all that apply
       1821 N Marshall Street                                                 Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                     the amount of any secured claims on Schedule D:
                                                                              Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative

                                                                              Manufactured or mobile home
                                                                                                                              Current value of the          Current value of the
       Milwaukee                         WI        53216-0000                 Land                                            entire property?              portion you own?
       City                              State              ZIP Code          Investment property                                    $179,600.00                   $179,600.00
                                                                              Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                              Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.
                                                                              Debtor 1 only                                   Rental Property
       Milwaukee                                                              Debtor 2 only
       County                                                                 Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                              At least one of the debtors and another              (see instructions)
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       Single Family operated as a single family home that debtor rents out.
                                                                       Fair Market Value as listed on 2016 Property Tax Report


       If you own or have more than one, list here:
 1.3                                                                   What is the property? Check all that apply
       2119-2121 W. Silver Spring                                             Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                     the amount of any secured claims on Schedule D:
                                                                              Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative

                                                                              Manufactured or mobile home
                                                                                                                              Current value of the          Current value of the
       Milwaukee                         WI        53209-0000                 Land                                            entire property?              portion you own?
       City                              State              ZIP Code          Investment property                                      $89,300.00                    $89,300.00
                                                                              Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                              Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.
                                                                              Debtor 1 only
       Milwaukee                                                              Debtor 2 only
       County                                                                 Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                              At least one of the debtors and another              (see instructions)
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       Duplex- Debtor's brothers are residing at the property.
                                                                       Debtor is on title to this property, father manages the property recieves
                                                                       rent and takes care of all expenses related to this building.
                                                                       No income is attributed to the debtor as a result of the ownership of this
                                                                       property.
                                                                       Fair Market Value Based on 2016 Property Tax Bill




Official Form 106A/B                                                      Schedule A/B: Property                                                                              page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy

                                       Case 17-28664-beh                     Doc 43            Filed 04/04/19                 Page 2 of 12
 Debtor 1         Floyd Dustin Bowie, III                                                                                       Case number (if known)          17-28664

        If you own or have more than one, list here:
 1.4                                                                         What is the property? Check all that apply
        3853-3855 N. 75th Street                                                      Single-family home                              Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                            the amount of any secured claims on Schedule D:
                                                                                      Duplex or multi-unit building
                                                                                                                                      Creditors Who Have Claims Secured by Property.
                                                                                      Condominium or cooperative

                                                                                      Manufactured or mobile home
                                                                                                                                      Current value of the          Current value of the
        Milwaukee                         WI        53216-0000                        Land                                            entire property?              portion you own?
        City                              State              ZIP Code                 Investment property                                    $141,600.00                      $46,728.00
                                                                                      Timeshare
                                                                                                                                      Describe the nature of your ownership interest
                                                                                      Other                                           (such as fee simple, tenancy by the entireties, or
                                                                             Who has an interest in the property? Check one           a life estate), if known.
                                                                                      Debtor 1 only                                   Joint tenant
        Milwaukee                                                                     Debtor 2 only
        County                                                                        Debtor 1 and Debtor 2 only
                                                                                                                                           Check if this is community property
                                                                                      At least one of the debtors and another              (see instructions)
                                                                             Other information you wish to add about this item, such as local
                                                                             property identification number:
                                                                             Duplex property located at 3853-3855 N. 75th Street
                                                                             Debtor own the property with his mother and father. Debtor resides at
                                                                             3855 N. 75th Street property, the 3853 portion of the property is rented out
                                                                             by the Debtor's father and mother. He receives no income from the rental
                                                                             of the property.


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                                $342,628.00

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1     Make:         Acura                                           Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                                       the amount of any secured claims on Schedule D:
          Model:        TL                                                 Debtor 1 only                                               Creditors Who Have Claims Secured by Property.
          Year:         2004                                               Debtor 2 only                                               Current value of the         Current value of the
          Approximate mileage:                     250,000                 Debtor 1 and Debtor 2 only                                  entire property?             portion you own?
          Other information:                                               At least one of the debtors and another
         Value based on NADA Clean
         Retail Value                                                      Check if this is community property                                   $5,825.00                      $5,825.00
                                                                           (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                                $5,825.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                                Current value of the
                                                                                                                                                                  portion you own?
Official Form 106A/B                                                             Schedule A/B: Property                                                                             page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                          Best Case Bankruptcy

                                        Case 17-28664-beh                            Doc 43           Filed 04/04/19                  Page 3 of 12
 Debtor 1       Floyd Dustin Bowie, III                                                             Case number (if known)     17-28664
                                                                                                                                   Do not deduct secured
                                                                                                                                   claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Household goods and furnishings including bedroom furniture,
                                    living room furniture, appliances, pots, pans and dishes, desk                                               $1,500.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    Electronics: cell phone, tv, laptop, printer                                                                   $500.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
      No
        Yes. Describe.....

                                    Glock 9                                                                                                        $400.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Used clothing, shoes, and accessories                                                                          $500.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        No
        Yes. Describe.....

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....




Official Form 106A/B                                                 Schedule A/B: Property                                                            page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

                                   Case 17-28664-beh                   Doc 43        Filed 04/04/19         Page 4 of 12
 Debtor 1         Floyd Dustin Bowie, III                                                                                          Case number (if known)    17-28664


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                                  $2,900.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                                   Current value of the
                                                                                                                                                               portion you own?
                                                                                                                                                               Do not deduct secured
                                                                                                                                                               claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                         Cash on hand
                                                                                                                                         at time of
                                                                                                                                         filing                                $246.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:

                                                                                                  Personal Checking Account at Educators
                                              17.1.       Checking                                Credit Union                                                               $7,839.44



                                              17.2.                                               Savings: Account at Educator's Credit Union                                      $0.03


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No
     Yes..................        Institution or issuer name:


                                                        20 Shares of Type A Common Stock in United Parcel Service (UPS)                                                      $2,292.80


19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                     % of ownership:

                                                  Mr. Bowie is a member of Housing Matters, LLC.
                                                  The business provides a housing and services
                                                  to individuals located at the Clybourn Address.
                                                  No checking. Assets of the business include
                                                  furniture, appliances, electronics valued at
                                                  $1000.00.

                                                  Mr. Bowie purchases supplies and food for the
                                                  residents as needed as does not carry over
                                                  inventory month to month.                                                               100%           %                   $1,000.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them

Official Form 106A/B                                                                       Schedule A/B: Property                                                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy

                                           Case 17-28664-beh                                   Doc 43                 Filed 04/04/19        Page 5 of 12
 Debtor 1        Floyd Dustin Bowie, III                                                                 Case number (if known)      17-28664
                                         Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                         Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
      No
      Yes. .....................                              Institution name or individual:


                                                                         Security Deposit on Hold with Landlord                                      $1,700.00


23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............        Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............        Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
      No
        Yes. Give specific information about them...

                                              Debtor has an insurance license and license to operate an adult
                                              family home, these licenses have no monetary value.                                                          $0.00


 Money or property owed to you?                                                                                                        Current value of the
                                                                                                                                       portion you own?
                                                                                                                                       Do not deduct secured
                                                                                                                                       claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
       No
       Yes. Give specific information..
Official Form 106A/B                                                 Schedule A/B: Property                                                                page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

                                   Case 17-28664-beh                   Doc 43         Filed 04/04/19            Page 6 of 12
 Debtor 1        Floyd Dustin Bowie, III                                                                                         Case number (if known)        17-28664

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                        Beneficiary:                                Surrender or refund
                                                                                                                                                                  value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
      No
        Yes. Describe each claim.........

                                                          Pending Lawsuit - 2018 CV 008456
                                                          Floyd Dustin Bowie v. Robert A. Settecase
                                                          Debtor has a pending lawsuit against a former business
                                                          partner. The former business partner file a lawuit against the
                                                          debtor in 2014. Case was dismissed in 2015. Debtor filed the
                                                          lawsuit post-petition. The cause of action in the pending
                                                          lawsuit is for malicious prosecution and abuse of process.

                                                          Based on counsel's conversations with the Debtor's attorney
                                                          in the pending case, Atty William Sulton, believe that the
                                                          following damages are being sought:
                                                          1. emotional distress in the amount of $50,000.00
                                                          2. attorney fees and costs in the amount of $93,000.00
                                                          3. cash and credit investments in the amount of $223,683.59
                                                          4. reimbursement for contractor and loan in the amount of
                                                          $11,850.00
                                                          5. $237,317.21 for his time managing Premier Milwaukee, LLC                                                       $615,850.80


35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................              $628,929.07


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


Official Form 106A/B                                                           Schedule A/B: Property                                                                                 page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy

                                      Case 17-28664-beh                            Doc 43             Filed 04/04/19                       Page 7 of 12
 Debtor 1         Floyd Dustin Bowie, III                                                                                               Case number (if known)   17-28664

 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                          $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                 $342,628.00
 56. Part 2: Total vehicles, line 5                                                                           $5,825.00
 57. Part 3: Total personal and household items, line 15                                                      $2,900.00
 58. Part 4: Total financial assets, line 36                                                                $628,929.07
 59. Part 5: Total business-related property, line 45                                                             $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                    $0.00
 61. Part 7: Total other property not listed, line 54                                             +               $0.00

 62. Total personal property. Add lines 56 through 61...                                                    $637,654.07               Copy personal property total             $637,654.07

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                           $980,282.07




Official Form 106A/B                                                               Schedule A/B: Property                                                                               page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                           Best Case Bankruptcy

                                        Case 17-28664-beh                              Doc 43              Filed 04/04/19                        Page 8 of 12
 Fill in this information to identify your case:

 Debtor 1                 Floyd Dustin Bowie, III
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF WISCONSIN

 Case number           17-28664
 (if known)
                                                                                                                                          Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      2616-2618 W. Clybourn St Milwaukee,                             $27,000.00                                      $0.00    11 U.S.C. § 522(d)(5)
      WI 53233 Milwaukee County
      This is Duplex - 2616 is an adult                                                    100% of fair market value, up to
      family home operated under the                                                       any applicable statutory limit
      name Housing Matters, LLC.
      Upstairs in 2618 there is a tenant.
      Fair Market Value based on 2016
      Milwaukee Property Tax Bill.
      Line from Schedule A/B: 1.1

      1821 N Marshall Street Milwaukee, WI                           $179,600.00                                      $0.00    11 U.S.C. § 522(d)(5)
      53216 Milwaukee County
      Single Family operated as a single                                                   100% of fair market value, up to
      family home that debtor rents out.                                                   any applicable statutory limit
      Fair Market Value as listed on 2016
      Property Tax Report
      Line from Schedule A/B: 1.2




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

                                   Case 17-28664-beh                      Doc 43        Filed 04/04/19               Page 9 of 12
 Debtor 1    Floyd Dustin Bowie, III                                                                     Case number (if known)     17-28664
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     2119-2121 W. Silver Spring                                      $89,300.00                                       $0.00       11 U.S.C. § 522(d)(5)
     Milwaukee, WI 53209 Milwaukee
     County                                                                                100% of fair market value, up to
     Duplex- Debtor's brothers are                                                         any applicable statutory limit
     residing at the property.
     Debtor is on title to this property,
     father manages the property recieves
     rent and takes care of all expenses
     related to this buildin
     Line from Schedule A/B: 1.3

     3853-3855 N. 75th Street Milwaukee,                             $46,728.00                                $15,778.42         11 U.S.C. § 522(d)(1)
     WI 53216 Milwaukee County
     Duplex property located at 3853-3855                                                  100% of fair market value, up to
     N. 75th Street                                                                        any applicable statutory limit
     Debtor own the property with his
     mother and father. Debtor resides at
     3855 N. 75th Street property, the 3853
     portion of the property is ren
     Line from Schedule A/B: 1.4

     2004 Acura TL 250,000 miles                                      $5,825.00                                  $3,775.00        11 U.S.C. § 522(d)(2)
     Value based on NADA Clean Retail
     Value                                                                                 100% of fair market value, up to
     Line from Schedule A/B: 3.1                                                           any applicable statutory limit

     2004 Acura TL 250,000 miles                                      $5,825.00                                  $2,050.00        11 U.S.C. § 522(d)(5)
     Value based on NADA Clean Retail
     Value                                                                                 100% of fair market value, up to
     Line from Schedule A/B: 3.1                                                           any applicable statutory limit

     Household goods and furnishings                                  $1,500.00                                  $1,500.00        11 U.S.C. § 522(d)(3)
     including bedroom furniture, living
     room furniture, appliances, pots,                                                     100% of fair market value, up to
     pans and dishes, desk                                                                 any applicable statutory limit
     Line from Schedule A/B: 6.1

     Electronics: cell phone, tv, laptop,                                $500.00                                   $500.00        11 U.S.C. § 522(d)(3)
     printer
     Line from Schedule A/B: 7.1                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Glock 9                                                             $400.00                                   $400.00        11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 10.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Used clothing, shoes, and                                           $500.00                                   $500.00        11 U.S.C. § 522(d)(3)
     accessories
     Line from Schedule A/B: 11.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cash on hand at time of filing                                      $246.00                                   $246.00        11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 16.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                                  Case 17-28664-beh                      Doc 43        Filed 04/04/19               Page 10 of 12
 Debtor 1    Floyd Dustin Bowie, III                                                                     Case number (if known)     17-28664
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Checking: Personal Checking                                      $7,839.44                                  $7,839.44        11 U.S.C. § 522(d)(5)
     Account at Educators Credit Union
     Line from Schedule A/B: 17.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Savings: Account at Educator's                                         $0.03                                     $0.03       11 U.S.C. § 522(d)(5)
     Credit Union
     Line from Schedule A/B: 17.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     20 Shares of Type A Common Stock                                 $2,292.80                                  $2,292.80        11 U.S.C. § 522(d)(5)
     in United Parcel Service (UPS)
     Line from Schedule A/B: 18.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Mr. Bowie is a member of Housing                                 $1,000.00                                    $271.73        11 U.S.C. § 522(d)(5)
     Matters, LLC. The business provides
     a housing and services to individuals                                                 100% of fair market value, up to
     located at the Clybourn Address. No                                                   any applicable statutory limit
     checking. Assets of the business
     include furniture, appliances,
     electronics valued at $1000.00.

     Mr. Bowie p
     Line from Schedule A/B: 19.1


 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                                  Case 17-28664-beh                      Doc 43        Filed 04/04/19               Page 11 of 12
 Fill in this information to identify your case:

 Debtor 1                    Floyd Dustin Bowie, III
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF WISCONSIN

 Case number              17-28664
 (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Floyd Dustin Bowie, III                                               X
              Floyd Dustin Bowie, III                                                   Signature of Debtor 2
              Signature of Debtor 1

              Date       April 4, 2019                                                  Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




                                     Case 17-28664-beh                    Doc 43    Filed 04/04/19              Page 12 of 12
